—In a matrimonial action in which the parties were divorced by judgment dated October 11, 2005, the plaintiff appeals from an order of the Supreme Court, Nassau County (Sher, J), dated March 12, 2009, which denied his motion to rescind and vacate so much of a so-ordered stipulation dated February 22, 2007, as purported to modify the child support provisions and related obligations set forth in the parties’ judgment of divorce.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs contention, the Supreme Court did not err in denying his motion to rescind and vacate so much of a so-ordered stipulation dated February 22, 2007, as purported to modify the child support provisions and related obligations as set forth in the parties’ judgment of divorce dated October 11, 2005 (see generally Kiker v Nassau County, 85 NY2d 879 [1995]; Matter of Civil Serv. Empls. Assn., Local 1000, AFSCME, AFL-CIO [State of New York], 223 AD2d 890, 892 [1996]; Matter of Snyder-Plax v American Arbitration Assn., 196 AD2d 872, 874 [1993]; see also Howe v Howe, 68 AD3d 38 [2009]).
In light of this determination, we need not reach the defendant’s remaining contentions. Dillon, J.P., Florio, Chambers and Hall, JJ., concur.